Exhibit 99.1













AdCare Health Systems Closes $2.1 Million Convertible Note Placement and Secures
$1.4 Million Bridge Loan Financing




SPRINGFIELD, Ohio, April 1, 2011 - AdCare Health Systems, Inc. (NYSE AMEX: ADK),
a leading skilled nursing and assisted living provider, held an initial closing
of $2.1 million on a private placement of subordinated convertible notes due
March 2014.




The notes, which are unsecured and subordinated in right of payment to existing
and future senior indebtedness, will pay interest quarterly at an annual rate of
10.0% and are convertible into shares of common stock of AdCare at an initial
conversion price equal to 115% of the lesser of the volume-weighted average
price of AdCare’s common stock for the 10 trading day periods prior to and
following the filing of AdCare’s Annual Report on Form 10-K for the year ended
December 31, 2010.




If after six months from the closing of the transaction AdCare’s common stock
trades at or above 200% of the conversion price for 20 out of 30 consecutive
trading days, with an average daily trading volume of over 50,000 shares, then
AdCare may force conversion at its option.




Cantone Research, Inc. served as the exclusive placement agent in connection
with the notes offering.




The notes were offered and issued only to accredited investors in a private
placement transaction. Also on March 31, 2011, AdCare borrowed $1.4 million
under a 90-day promissory note supplied by an affiliate of Cantone Research.




AdCare expects to use the net proceeds from these financings for general
corporate purposes, including the previously announced agreement to acquire
three skilled nursing facilities in Georgia, and general and administrative
expenses.




This announcement does not constitute an offer to sell, or the solicitation of
offers to buy, any security and shall not constitute an offer, solicitation or
sale of any security in any jurisdiction in which such offer, solicitation or
sale would be unlawful.




About AdCare Health Systems

AdCare Health Systems, Inc. (NYSE AMEX: ADK) is a recognized innovator in senior
living and health care facility management. AdCare develops, owns and manages
assisted living facilities, nursing homes and retirement communities, as well as
provides home health care services. Since its inception in 1988, AdCare's
mission has been to provide the highest quality of healthcare services to the
elderly. For more information about AdCare, visit www.adcarehealth.com.














--------------------------------------------------------------------------------

Exhibit 99.1







Important Cautions Regarding Forward-Looking Statements

Statements contained in this press release that are not historical facts may be
forward-looking statements within the meaning of federal law. Such
forward-looking statements reflect management’s beliefs and assumptions and are
based on information currently available to management, and involve known and
unknown risks, results, performance or achievements of AdCare which may differ
materially from those expressed or implied in such statements. Such factors are
identified in the public filings made by AdCare with the SEC and include, among
others, AdCare’s ability to secure lines of credit and/or an acquisition credit
facility, find suitable acquisition properties at favorable terms, changes in
the health care industry because of political and economic influences, changes
in regulations governing the industry, changes in reimbursement levels including
those under the Medicare and Medicaid programs and changes in the competitive
marketplace. There can be no assurance that such factors or other factors will
not affect the accuracy of such forward-looking statements. Except where
required by law, AdCare undertakes no obligation to revise or update any
forward-looking statements to reflect events or circumstances after the date of
this press release.




Company Contacts

Boyd Gentry, Co-CEO

Chris Brogdon, Vice Chairman & CAO

AdCare Health Systems, Inc.

Tel (937) 964-8974

info@adcarehealth.com




Investor Relations

Ron Both or Geoffrey Plank

Liolios Group, Inc.

Tel (949) 574-3860

info@liolios.com












